GOULD, J.,
dissenting:
¶ 24 Arizona’s procedure for denying bail has one sole purpose: protecting children *216from persons charged with serious sex crimes. This same procedure has been used for over 200 years to protect the community from persons accused of committing dangerous, violent offenses. I do not agree with the majority’s conclusion that Arizona’s procedure is facially unconstitutional under the Due Process Clause of the United States or Arizona Constitutions; therefore, I dissent. U.S. Const, amend. V; Ariz. Const, art. 2, § 4.
¶ 25 It bears repeating that in the context of bail, a defendant’s Due Process right to liberty is not absolute. United States v. Salerno, 481 U.S. 739, 748-50, 755, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987); Carlson v. Landon, 342 U.S. 524, 537, 72 S.Ct. 525, 96 L.Ed. 547 (1952); Simpson v. Owens (“Simpson I”), 207 Ariz. 261, 267, 269, ¶¶ 17, 25, 85 P.3d 478 (App.2004). Protecting liberty is important, but it is also important for the government to protect the lives and safety of its citizens. Salerno, 481 U.S. at 755, 107 S.Ct. 2095. Thus, the “government’s interest in preventing crime by arrestees” may, “in appropriate circumstances, outweigh an individual’s liberty interest.” Id. at 748, 749, 107 S.Ct. 2095.
¶ 26 Here, petitioners carry a heavy burden to show the challenged provisions are facially unconstitutional. Petitioners must show that “no set of circumstances exists under which the [provisions] would be valid,” Id. at 745, 107 S.Ct. 2095; Lisa K. v. Ariz. Dep’t of Econ. Sec., 230 Ariz. 173, 177, ¶ 8, 281 P.3d 1041 (App.2012). Thus, the possibility Arizona’s procedure for denying bail “might operate unconstitutionally under some conceivable set of circumstances is insufficient to render [it] wholly invalid.” Salerno, 481 U.S. at 745, 107 S.Ct. 2095.
¶ 27 The strict limitations placed on a facial validity challenge are based on the principal of judicial restraint: a court must be careful in striking down statutes with respect to factual applications that are not before it. Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 449-50, 128 S.Ct. 1184, 170 L.Ed.2d 151 (2008). This rule was in place before Salerno, and has been reaffirmed many times since. See City of Chicago v. Morales, 527 U.S. 41, 78, 119 S.Ct. 1849, 144 L.Ed.2d 67 (1999) (Scalia, J., dissenting); see also Wash. State Grange, 552 U.S. at 449-50, 128 S.Ct. 1184; Anderson v. Edwards, 514 U.S. 143, 155, n.6, 115 S.Ct. 1291, 131 L.Ed.2d 178 (1995); Members of City Council of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 796, 104 S.Ct. 2118, 80 L.Ed.2d 772 (1984) (stating that a statute is invalid on its face if “it is unconstitutional in every conceivable application”).
¶ 28 The question presented in this case is whether the procedure for denying bail set forth in Article 2, Section 22(A)(1) of the Arizona Constitution and A.R.S. § 13-3961(A)(3) is constitutional. Although the majority devotes a great deal of time to discussing § 13-3961(D), neither party has challenged or raised that statute in them briefs. This is not surprising, since § 13-3961(D) provides for different bail procedures than § 13-3961(A)(3), and, despite some overlap, applies to different crimes. See A.R.S. § 13-3961(D). Thus, I leave the construction of § 13-3961(D) for another day, and focus on the provisions at issue here.
¶ 29 The express purpose of Article 2, Section 22(A)(1) and § 13-3961(A)(3) is to protect victims and the community. Ariz. Const, art. 2, § 22 (“The purposes of bail and any conditions of release that are set by a judicial officer include ... [protecting the safety of the victim, any other person or the community.”); A.R.S. § 13-3961(B)(3) (same). As the majority concedes, this purpose is regulatory, not punitive. Salerno, 481 U.S. at 746-47, 107 S.Ct. 2095. The real issue is whether these provisions are narrowly tailored to achieve this important, compelling purpose. Id.
¶ 30 Arizona’s procedure is based on the presumption that defendants who commit a very narrow category of serious offenses pose a danger to the community. Thus, in Simpson I we held that by denying bail to defendants who commit sexual conduct with children under 15, “the Arizona Legislature and voters have ... weighed ‘the gravity of the nature of the offense in order to sustain a denial of a fundamental right,’ ” and limited denial of bail “to crimes that involve inherent and continuing risks if bail were granted.” Simpson I, 207 Ariz. at 269, ¶ 25, 85 P.3d 478 (quoting Scott v. Ryan, 548 P.2d 235, 236 (Utah 1976)). This offense-based procedure is based on the same rationale underlying the *2171984 Bail Reform Act, which “operates only on individuals who have been arrested for a specific category of extremely serious offenses,” and presumes that individuals charged with such crimes “are far more likely to be responsible for dangerous acts in the community after arrest.” Salerno, 481 U.S. at 750, 107 S.Ct. 2095; see State v. Furgal, 161 N.H. 206, 13 A.3d 272, 279 (2010) (stating New Hampshire’s no bond procedure is limited to the “most serious offenses”; the procedure reflects the fact “[t]he legislature has made a reasoned determination that when ‘the proof is evident or the presumption great,’ the risk to the community becomes significantly compelling, thus justifying the denial of bail.”).
¶ 31 Arizona’s offense-based procedure has two components. First, it applies to defendants charged with extremely serious crimes. Ariz. Const, art. 2, § 22(A)(1); A.R.S. § 13-3961(A)(3); see Simpson I, 207 Ariz. at 269, ¶¶ 23-25, 85 P.3d 478. Here, Petitioners are charged with committing sexual conduct with a child under the age of 15. A.R.S. § 13-1405(A), (B). This crime involves an adult having sexual intercourse or oral sexual contact with the penis, vulva or anus of a child. A.R.S. § 13-1401(A)(1), (4). The danger posed by individuals who commit this crime is underscored by its severe punishment; if convicted, a defendant essentially faces a mandatory sentence of life imprisonment.14
¶32 The second component of Arizona’s procedure requires the court to hold an evi-dentiary hearing to determine whether the “proof is evident, or presumption great” the defendant committed “one of the offenses enumerated in A.R.S. § 13-3961(A).” Simpson I, 207 Ariz. at 274, ¶ 40, 85 P.3d 478; see also Segura v. Cunanan, 219 Ariz. 228, 235, ¶ 27, 196 P.3d 831 (App.2008). Thus, in eases involving sexual conduct with a minor, the trial court must hold a hearing to determine whether, based on the nature and weight of the evidence, the defendant had sexual intercourse or oral sexual contact with a child. Simpson I, 207 Ariz. at 274, ¶ 40, 85 P.3d 478. During the hearing, the defendant has the right to be represented by counsel, cross-examine witnesses, present evidence, and testify in his defense. Segura, 219 Ariz. at 234-35, ¶¶ 26-30, 196 P.3d 831; Simpson I, 207 Ariz. at 270, 275-76, ¶¶ 27, 44-48, 85 P.3d 478.
¶ 33 There is nothing novel or new about Arizona’s offense-based approach to denying bail. As the majority notes, thirty-three states use the same offense-based approach for capital offenses. See, supra, at ¶16 n. 7. This procedure has been in place for capital crimes since colonial times, and has been employed by Arizona since statehood. Simpson I, 207 Ariz. 267-68, nn. 6 & 7, ¶¶ 18-21, 85 P.3d 478; see Segura, 219 Ariz. at 234, ¶ 24, 196 P.3d 831; see also Salerno, 481 U.S. at 753, 107 S.Ct. 2095 (“A court may, for example, refuse bail in capital cases.”); Carlson, 342 U.S. at 545-46, 72 S.Ct. 525 (discussing denial of bail for capital offenses); Furgal, 13 A.3d at 277-78, 279 (same). The rationale justifying this approach for capital crimes is, in part, the same as the rationale underlying Arizona’s provision for the crime of sexual conduct with a child: based on the “gravity” of the offense, it is reasonable to presume such crimes “involve inherent and continuing risks if bail were granted.” Simpson I, 207 Ariz. at 269, ¶ 25, 85 P.3d 478; see Salerno, 481 U.S. at 750, 107 S.Ct. 2095.
¶34 This offense-based approach to bail has not been limited to murder. Historically, non-bailable capital offenses included a broad range of serious crimes. See Simpson I, 207 Ariz. at 267-68, ¶ 19 n. 8, 85 P.3d 478; Arizona Code Annotated, art. 3, §§ 43-4205, - 4810, -4811, -5701 (1939) (listing train robbery, derailing or wrecking a train, treason, and procuring the conviction and death of another based on peijury as capital offenses). Rape, including rape of a child, was histori*218cally a non-bailable capital offense. Simpson I, 207 Ariz. at 268 n. 8, 85 P.3d 478.
¶35 Additionally, several states currently employ an offense-based procedure for non-capital offenses where conviction carries a severe punishment. See Penn. Const, art. 1, § 14 (no bond for crimes where maximum punishment is life imprisonment and the proof is evident or the presumption great); Ill. Const, art. 1, § 9 (same); see also Or. Const, art. 1, § 14 (murder and treason are non-bailable offenses where the “proof is evident, or the presumption strong”); Fwrgal, 13 A3d at 279-80 (holding that New Hampshire statute denying bail for crime of second degree murder, which is punishable by life in prison, does not violate due process). In addition, both Nebraska and Arizona use this procedure for certain sex offenses. See Neb. Const., art. 1, § 9 (categorically excepts from bail “sexual offenses involving penetration by force or against the will of the victim”).
¶ 36 In Demore v. Kim, 538 U.S. 510, 123 S.Ct. 1708, 155 L.Ed.2d 724 (2003), the Supreme Court upheld an offense-based approach for deportation removal proceedings involving an undocumented immigrant who had been convicted of an “aggravated felony.” 538 U.S. at 517-18, 123 S.Ct. 1708; see 8 U.S.C. § 1226(c). In Kim, the defendant argued the statute violated due process because the denial of bail was based solely on the fact he committed an aggravated felony, and did not permit an individualized determination of whether he posed a flight risk or danger to the community. 538 U.S. at 514, 123 S.Ct. 1708. The Supreme Court employed a rational basis test rather than strict scrutiny, recognizing that “[i]n the exercise of its broad power over naturalization and immigration, Congress regularly makes rules that would be unacceptable if applied to citizens.” Id. at 521, 123 S.Ct. 1708 (internal citations omitted). However, the Court also stated “[i]t is well established that the Fifth Amendment entitles aliens to due process of law in deportation proceedings.” Id. at 523, 123 S.Ct. 1708 (internal citations omitted). Thus, with the principles of due process squarely in mind, Kim held that denying bail based solely on the category of the offense did not violate due process. Id.
¶ 37 In short, Arizona’s offense-based procedure falls within a well-established framework that has been used throughout the United States for many years. Furgal, 13 A.3d at 279; Cf. Washington v. Glucksberg, 521 U.S. 702, 720-21, 117 S.Ct. 2258, 138 L.Ed.2d 772 (1997) (stating due process “protects those fundamental rights and liberties which are, objectively, ‘deeply rooted in this Nation’s history and tradition’ ”) (internal citations omitted). Like many other states, Arizona has enacted a procedure for denying bail where there is strong evidence a defendant has committed a dangerous, violent offense.
¶38 The majority argues, however, that Arizona’s offense-based procedure violates the due process protections mandated by the Supreme Court in Salerno. I disagree. The primary issue addressed in Salerno was whether the Due Process Clause prohibits denial of bail on the grounds of dangerousness. Salerno, 481 U.S. at 744, 748-49, 107 S.Ct. 2095. Salerno answered this question by holding that because the government has a compelling interest in protecting its citizens, denying bail based on dangerousness does not violate due process. Id. at 747-48, 107 S.Ct. 2095.
¶ 39 While Salerno does discuss the specific procedures contained in the Bail Reform Act, it does not state that every single one of these procedures is mandated under the Due Process Clause. We certainly did not adopt that position in Simpson I, and other courts have not interpreted Salerno so broadly. See Simpson I, 207 Ariz. at 274-75, ¶ 41, 85 P.3d 478; see Furgal, 13 A.3d at 279 (“Rather than setting a minimum threshold for all bail inquiries, the Court in Salerno was confronted with one specific bail scheme and derided only the narrow issue of whether that particular scheme could survive constitutional scrutiny.”). Rather, Salerno simply held that the Act’s procedures “suffice to repel a facial [constitutional] challenge.” 481 U.S. at 752, 107 S.Ct. 2095.
¶40 We recognized the limited scope of Salerno in Simpson I. After considering the procedures of the Bail Reform Act discussed in Salerno, we held that not all of these procedures were necessary “for the Arizona law to comply with procedural due process,” and that an individualized determination as *219to whether the “accused is a flight risk or a risk to recidivate” was not required. Simpson I, 207 Ariz. at 274-75, 277, ¶¶ 41, 49, 85 P.3d 478.
¶ 41 The majority seeks to limit our holding in Simpson I. It contends that Simpson I only explains Arizona’s requirements for a no bond hearing, and that our sole focus was to determine the proper burden of proof for denying bail. The majority, however, reads Simpson I too narrowly.
¶ 42 In Simpson I we discussed Salerno at length, noting that it “addressed both substantive and procedural due process” challenges to the Bail Reform Act. Simpson I, 207 Ariz. at 266-67, 269, ¶¶ 16-17, 24, 85 P.3d 478. We addressed the due process considerations in denying bail, including the government’s compelling interest in protecting the community and the individual’s liberty interest. Id., at 267-69, ¶¶ 17-25, 85 P.3d 478. We also addressed the Bail Reform Act procedures discussed in Salerno, stating that “at least most of the procedural protections enunciated in Salerno [were] necessary for the Arizona law to comply with procedural due process.” Simpson I, 207 Ariz. at 274-75, ¶ 41, 85 P.3d 478 (emphasis added). Noticeably absent from the procedures we adopted in Simpson I are those the majority asserts are required to comply with due process.
¶ 43 If Simpson I were not clear enough, in Segura we addressed the following question: “the application of the requirements of due process to Arizona’s procedures relating to arrest and release of defendants who may not be entitled to bail.” Segura, 219 Ariz. at 233, ¶ 18, 196 P.3d 831. Once again, we addressed Salerno and the due process requirements for a denying bail. Id. at 228, 233-34, 238, ¶¶ 1, 18, 25, 44-45, 56, 196 P.3d 831. We noted that Simpson I “relied heavily on” Salerno in determining “the level of procedure required to hold defendants without bail.” Id. at 234-35, 238, ¶¶ 25, 45, 196 P.3d 831. Ultimately, we affirmed the procedures outlined in Simpson I, holding that these procedures satisfied due process. Id. at 230, 238, 241, ¶¶ 1, 44-45, 56, 196 P.3d 831.
¶ 44 The majority notes that Hunt v. Roth, 648 F.2d 1148, 1165 (8th Cir.1981) (“Hunt F), vacated sub nom. Murphy v. Hunt, 455 U.S. 478, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982), held that Nebraska’s no bond provision for rape is unconstitutional under the Eighth Amendment. Hunt I, of course, is not binding precedent; it was vacated by the United States Supreme Court. Murphy v. Hunt, 455 U.S. 478, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982). The majority also fails to mention that in Parker v. Roth, 202 Neb. 850, 278 N.W.2d 106 (1979), the Nebraska Supreme Court upheld Nebraska’s no bond provision on the grounds it did not violate the Eighth Amendment. Id. at 109.
¶ 45 More importantly, Hunt I is not very persuasive authority. Hunt I states that Nebraska’s provision denying bail violated the Eighth Amendment’s prohibition against excessive bail. Id. at 1162,1165. This argument is not even raised by Petitioners in this case, and for good reason: our court has expressly held that Arizona’s no bond provision does not violate the Eighth Amendment. Romley v. Rayes, 206 Ariz. 58, 62, ¶ 12, 75 P.3d 148 (App.2003). In addition, Hunt I is a pre-Salemo case that focuses almost exclusively on the government’s interest in assuring the presence of a defendant at trial, rather than the state’s interest in protecting the community. Hunt I, 648 F.2d at 1157, 1160, 1162-64. Whether Arizona’s provisions are narrowly tailored to ensure the accused’s presence at trial involves a different analysis, and is a question we need not answer in this case. Cf. Salerno, 481 U.S. at 754, 107 S.Ct. 2095 (stating that “when Congress has mandated detention on the basis of a compelling interest other than prevention of flight ... the Eighth Amendment does not require release on bail”) (emphasis added).
¶ 46 The majority relies heavily on Lopez-Valenzuela v. Arpaio, 770 F.3d 772 (9th Cir. 2014), but that ease is distinguishable. Lopez-Valenzuela dealt with a different provision than the one at issue here; specifically, Article 2, Section 4 of the Arizona Constitution and A.R.S. § 13-3961(A)(5) prohibiting bail for class 1 to class 4 offenders who have entered or remained in the country illegally. Id. at 775, 791-92. Section 13-3961(A)(5) was not, however, limited to a specific category of serious offenses; it encompassed a broad range of crimes, including very minor misdemeanor offenses. Id. at 784, 791. In addition, *220Lopez-Valenzuela focused its analysis on whether the provisions at issue were narrowly tailored to prevent flight risk, not dangerousness. Id. at 783, 791-92. Finally, the Lopez-Valenzuela court noted that the subject provisions appeared to have a punitive purpose, being “motivated at least in significant part by a desire to punish undocumented immigrants for (1) entering and remaining [illegally] in the country ... and (2) allegedly committing the charged offense.” Id. at 790. In contrast, there is no question the regulatory purpose here is legitimate and compelling.
¶ 47 In concluding that Arizona’s procedure is overbroad, the majority speculates about factual scenarios where the weight of the evidence may show that a defendant committed sexual conduct with a minor, but the specific circumstances of the crime do not show the defendant is dangerous. Thus, the majority concludes, “not every defendant” charged with this crime is in fact dangerous, and therefore the Arizona procedure “cannot serve in every case as a reliable proxy for unmanageable ... risk.”
¶48 The flaw in this analysis is that it turns the standard for a facial challenge on its head. To sustain Arizona’s provisions against a facial challenge, “we need only find them ‘adequate to authorize the pretrial detention of at least some [persons] charged with crimes,’ whether or not they might be insufficient in some particular circumstances.” Salerno, 481 U.S. at 751, 107 S.Ct. 2095 (internal citations omitted). And there are, of course, many cases where an adult who has had sexual intercourse or oral sexual contact with a child poses a danger to the victim or other children in the community. Indeed, we need look no farther than Petitioner Martinez: the trial court determined the proof is evident or the presumption great that Martinez sexually abused three different children over a period of twenty years. In short, we cannot even say that Arizona’s no bond provisions are unconstitutional as to one of the actual litigants before us, much less unconstitutional in every conceivable application. See Morales, 527 U.S. at 76-77, 119 S.Ct. 1849 (Scalia, J,, dissenting).
¶ 49 As for the majority’s characterization of the role of the trial judge in a no bond hearing as “ornamental” and having to “turn a blind eye to the individual facts” of a case, I strongly disagree. In truth, the trial judge’s authority to determine whether the proof is evident or the presumption great, with the benefit of a full-blown adversary hearing, is a powerful due process protection.15 Again, we need look no further than Petitioner Simpson’s case. After this special action was filed, he sought and obtained a new bond hearing. At the new hearing the court determined the evidence was insufficient to satisfy the no bond standard; as a result, the court set a bond and release conditions.
¶ 50 The majority argues that it does not decide whether offense-based approaches to bail are constitutional, and that this issue remains an open question. However, one wonders how any offense-based approach can survive a facial challenge under the majority’s analysis. Such provisions, which are now in jeopardy, have been in place in America for over 200 years. The majority notes, in passing, that denying bail for capital offenses, and (possibly) other non-capital offenses may be constitutional. Of course, this begs the question of why Arizona’s provision violates due process with respect to a defendant who sexually abuses a child.
*221¶ 51 I concede that under Arizona’s procedure, we will not always know if a defendant charged with sexual conduct with a child poses a danger to the victim or the community. In fairness, however, the same can be said of a defendant charged with murder or a capital offense. But it seems to me that if holding a defendant without bond in a capital case or a murder case is constitutional, and has been for over 200 years, then doing so when a child is the victim of a serious sex crime is as well. Exercising restraint, as we must when considering a facial challenge, I would find Arizona's provisions for denying bail constitutional.

. Sexual conduct with a minor under the age of 15 is classified as a "dangerous crime against children," and for each act and each victim, a defendant faces a mandatory, flat time presumptive prison term of 20 years; the minimum prison sentence is 13 years, and the maximum prison sentence is 27 years, A.R.S. § 13—705(C), (H), (P)(1)(c). Each count must be served consecutively, and at the completion of a prison sentence a defendant faces potential commitment to the Arizona State Hospital as a sexually violent person for an indefinite period of time. A.R.S. § 13-705(M); A.R.S. § 36-3701, et. seq.


. In practice, Arizona’s offense-based approach addresses the same factors in determining dangerousness as a traditional bond hearing. A.R.S. § 13-3967(B). For example, one factor that bears on dangerousness at a bond hearing is the nature and circumstances of the offense. A.R.S. § 13-3967(B)(2). Arizona’s no bond procedure incorporates this factor into the evidentiaiy hearing; indeed, it does so far better than the typical bond hearing, where the prosecutor stands up in court and makes avowals about the offense. See A.R.S. § 13-3967(H) (evidence offered at a bond hearing "need not conform” to the rules of evidence); Ariz. R. Crim. P. 7.4(c) (same). Another factor, the "weight of evidence against the accused,” is clearly considered at a no bond hearing. A.R.S. § 13-3967(B)(6). Apart from the defendant’s criminal history, the remaining statutory bond factors have little relevance in assessing a defendant's dangerousness', rather, these factors go to whether a defendant is a flight risk. See A.R.S, § 13—3967(B)(7) (defendant’s family ties, employment, financial resources, character and mental condition); -3967(B) (11) (length of residency in the community); -3967(B) (13) (record of appearance in court). Although the defendant’s criminal history is not a factor in a no bond hearing, the absence of this factor does not prejudice a defendant, particularly when he has a criminal history. A.R.S. § 13-3967(B)(3), (12),